Mr. Justice Dickey delivered the opinion of the Court: As to the claim of Eorthrup to a share of the “tonnage dues,” we think the decision of the circuit court ivas clearly right. The business of warehousemen, where they do a forwarding business, ordinarily consists of storing produce for the owner thereof, and of shipping or forwarding the same for the owner. The legitimate income from such business consists in a compensation for storage, and a compensation from the owner for shipping or forwarding the same for him. In the shipping and forwarding it is the duty of the warehouseman, as the agent of the owner, to select the mode of shipping most advantageous to the owner, — to select those boats by which the produce can be carried with the greatest dispatch, safety and economy. Should a warehouseman, in the discharge of this latter duty, accept from the boat on which such produce is shipped a fee, as an inducement to ship on that boat, such fee is, in its nature, necessarily a bribe, well calculated to induce infidelity on his part in his capacity of agent for the owner of the produce. “Eo man can serve two masters.” Matthew, vi. 24. A fund arising from such a source ought not to be the subject of distribution in a court of equity among the receivers thereof. If, therefore, any part of the “ tonnage fees ” in question were received in any such connection with the storage and forwarding business done through this warehouse, a court of chancery ought not to meddle with a fund thus tainted. On the other hand, if in fact, (as we think is the fair inference from the proofs) these tonnage fees were not, in the manner suggested, connected with the warehouse business, but were, in fact, a part of a separate business connected with and growing out of Phillips’ business as owner and manager of a wharfboat, Northrup has no just claim upon the fund. We forbear the further discussion of the propriety of such a business being carried on at the same place and time by a man who is conducting a storage and forwarding business for the public. No one can complain of that except the owners of produce passing through the warehouse. There is nothing in this record indicating that the legitimate profits arising from the warehouse business were in'any degree impaired by reason of the agency of Phillips in behalf of the boats. Northrup has no just ground of complaint in this regard. As to the insurance, we regard the contract as made jointly, in behalf of Phillips and Northrup. The words in parenthesis, “(Phillips’ interest is an undivided two-thirds, Northrup’s an undivided one-third,)” we regard as a declaration to the insurance companies of the supposed ownership of the property. The insurance companies contracted with both of them, and not with each of them. It follows that Northrup was entitled to one-tliird of the money so collected by Phillips. The decree should have awarded this to him. The decree must be reversed, and the cause remanded for further proceedings. The appellees being sustained as to the principal matter in this controversy, each party is left to pay his own costs in this court. Decree reversed. Mr. Justice Mulkey took no part in the decision of this ease.